Citation Nr: 1631292	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-25 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbosacral strain, to include as due to the service-connected left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran served on active duty from June 1973 to July 1995.

This appeal came before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

When this case was most recently before the Board in February 2014, it was remanded for further development and adjudicative action.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

Additional development is required before the issue on appeal is adjudicated; specifically, another VA opinion is necessary, for the reasons discussed below.  

The Veteran underwent a VA spine examination is April 2009 and addendum opinions were associated with the examination in July 2009 and April 2014.  The examiners failed to address the Veteran's contention that his service-connected left knee disability caused or aggravated his current lumbosacral strain.  In this regard, throughout the record, the Veteran asserted that his limp was the result of his left knee, which led to or exacerbated his current lumbar spine disorder.  

In addition, the aforementioned examiners' opinions with respect to direct service connection were also inadequate; as such opinions were not based upon the evidence of record and were speculative.  Specifically, the July 2009 examiner indicated that the Veteran experienced "one injury" during service, and the April 2014 examiner reiterated that fact, noting that the injury "cleared without sequelae."  The Board, however, notes that the Veteran's service treatment records demonstrate several complaints of back pain and treatment for a low back strain in July 1981, and thereafter in February 1985 and January 1993.  Moreover, the examiners' opinions are too speculative for adjudicative purposes.  In this regard, the April 2014 examiner noted that the Veteran had multiple disc bulges in his spine that "could be related" to his post-military activity, weight, and age.  

Therefore, the Board must once again remand this issue for a medical opinion concerning this matter.

In addition, as the Veteran receives ongoing treatment at the VA Medical Center in Fayetteville, Arkansas, the RO must also obtain records from such facility dated from February 2014 to the present.  38 C.F.R. § 3.159 (c)(2) (2015).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA outpatient treatment records dated from February 2014 to the present from the VA Medical Center in Fayetteville, Arkansas and any private treatment records identified by the Veteran.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified.

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an appropriate VA physician. 

Based on the review of the record, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed lumbosacral strain disability originated during service or is otherwise etiologically related to the Veteran's active service.  The examiner should also state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's lumbosacral strain disability was caused or 
permanently worsened by the Veteran's service-connected left knee disability.  In rendering the opinion(s), the examiner should specifically address the Veteran's contention that his limp due to his left knee led to or exacerbated his current lumbar spine disorder.

For purposes of the opinion(s), the physician should assume that the Veteran is credible. 

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




